Name: Commission Delegated Regulation (EU) 2018/162 of 23 November 2017 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annexes II and III to Regulation (EU) No 1307/2013 of the European Parliament and of the Council
 Type: Delegated Regulation
 Subject Matter: cooperation policy;  regions and regional policy;  economic policy;  EU finance;  agricultural policy;  economic geography
 Date Published: nan

 2.2.2018 EN Official Journal of the European Union L 30/6 COMMISSION DELEGATED REGULATION (EU) 2018/162 of 23 November 2017 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annexes II and III to Regulation (EU) No 1307/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (1), and in particular Article 58(7) thereof, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payment to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (2), and in particular Articles 6(3) and 7(3) thereof, Whereas: (1) Article 14(1) of Regulation (EU) No 1307/2013 provides that Member States could opt to make a certain percentage of their annual national ceilings for direct payments available as additional support for measures under rural development programming by 31 December 2013 or by 1 August 2014. (2) In accordance with the fourth subparagraph of Article 14(1) of Regulation (EU) No 1307/2013, France, Lithuania and the Netherlands notified the Commission by 1 August 2017 of their decision to review, for the 2018 and 2019 calendar years, their previous decision to transfer a certain percentage of their annual national ceilings for direct payments to rural development programming, financed under the European Agricultural Fund for Rural Development (EAFRD). (3) It is therefore necessary to adapt Annexes II and III to Regulation (EU) No 1307/2013 in order to incorporate the proposed amendments to the annual national ceilings and the annual net ceilings for direct payments. It is also necessary to adapt Annex I to Regulation (EU) No 1305/2013 in order to reflect these amendments in the corresponding annual breakdown by Member State of the Union support for rural development. (4) Annex I to Regulation (EU) No 1305/2013 and Annexes II and III to Regulation (EU) No 1307/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 1305/2013 is replaced by the text in Annex I to this Regulation. Article 2 Annexes II and III to Regulation (EU) No 1307/2013 are replaced by the text in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 487. (2) OJ L 347, 20.12.2013, p. 608. ANNEX I ANNEX I Breakdown of Union support for rural development (2014 to 2020) (current prices in EUR) 2014 2015 2016 2017 2018 2019 2020 TOTAL 2014-2020 Belgium 40 855 562 97 243 257 109 821 794 97 175 076 97 066 202 102 912 713 102 723 155 647 797 759 Bulgaria 0 502 807 341 505 020 057 340 409 994 339 966 052 339 523 306 338 990 216 2 366 716 966 Czech Republic 0 470 143 771 503 130 504 344 509 078 343 033 490 323 242 050 321 615 103 2 305 673 996 Denmark 90 287 658 90 168 920 136 397 742 144 868 072 153 125 142 152 367 537 151 588 619 918 803 690 Germany 664 601 903 1 498 240 410 1 685 574 112 1 404 073 302 1 400 926 899 1 397 914 658 1 394 588 766 9 445 920 050 Estonia 103 626 144 103 651 030 111 192 345 122 865 093 125 552 583 127 277 180 129 177 183 823 341 558 Ireland 0 469 633 941 469 724 442 313 007 411 312 891 690 312 764 355 312 570 314 2 190 592 153 Greece 0 907 059 608 1 007 736 821 703 471 245 701 719 722 700 043 071 698 261 326 4 718 291 793 Spain 0 1 780 169 908 1 780 403 445 1 185 553 005 1 184 419 678 1 183 448 718 1 183 394 067 8 297 388 821 France 4 353 019 2 336 138 618 2 363 567 980 1 665 777 592 1 668 304 328 1 984 761 729 1 987 739 983 12 010 643 249 Croatia 0 448 426 250 448 426 250 282 342 500 282 342 500 282 342 500 282 342 500 2 026 222 500 Italy 0 2 223 480 180 2 231 599 688 1 493 380 162 1 495 583 530 1 498 573 799 1 501 763 408 10 444 380 767 Cyprus 0 28 341 472 28 345 126 18 894 801 18 892 389 18 889 108 18 881 481 132 244 377 Latvia 138 327 376 150 968 424 153 066 059 155 139 289 157 236 528 159 374 589 161 491 517 1 075 603 782 Lithuania 230 392 975 230 412 316 230 431 887 230 451 686 230 472 391 247 213 599 263 791 386 1 663 166 240 Luxembourg 0 21 385 468 21 432 133 14 366 484 14 415 051 14 464 074 14 511 390 100 574 600 Hungary 0 742 851 235 737 099 981 488 620 684 488 027 342 487 402 356 486 662 895 3 430 664 493 Malta 0 20 905 107 20 878 690 13 914 927 13 893 023 13 876 504 13 858 647 97 326 898 Netherlands 87 118 078 87 003 509 118 496 585 118 357 256 118 225 747 148 107 797 147 976 388 825 285 360 Austria 557 806 503 559 329 914 560 883 465 562 467 745 564 084 777 565 713 368 567 266 225 3 937 551 997 Poland 1 569 517 638 1 175 590 560 1 193 429 059 1 192 025 238 1 190 589 130 1 189 103 987 1 187 301 202 8 697 556 814 Portugal 577 031 070 577 895 019 578 913 888 579 806 001 580 721 241 581 637 133 582 456 022 4 058 460 374 Romania 0 1 723 260 662 1 751 613 412 1 186 544 149 1 184 725 381 1 141 925 604 1 139 927 194 8 127 996 402 Slovenia 118 678 072 119 006 876 119 342 187 119 684 133 120 033 142 120 384 760 120 720 633 837 849 803 Slovakia 271 154 575 213 101 979 215 603 053 215 356 644 215 106 447 214 844 203 214 524 943 1 559 691 844 Finland 335 440 884 336 933 734 338 456 263 340 009 057 341 593 485 343 198 337 344 776 578 2 380 408 338 Sweden 0 386 944 025 378 153 207 249 386 135 249 552 108 249 710 989 249 818 786 1 763 565 250 United Kingdom 475 531 544 848 443 195 850 859 320 754 569 938 754 399 511 755 442 113 756 171 870 5 195 417 491 Total EU-28 5 264 723 001 18 149 536 729 18 649 599 495 14 337 026 697 14 346 899 509 14 656 460 137 14 674 891 797 100 079 137 365 Technical assistance 34 130 699 34 131 977 34 133 279 34 134 608 34 135 964 34 137 346 34 138 756 238 942 629 Total 5 298 853 700 18 183 668 706 18 683 732 774 14 371 161 305 14 381 035 473 14 690 597 483 14 709 030 553 100 318 079 994 ANNEX II ANNEX II National ceilings referred to in Article 6 (in thousands EUR) Calendar year 2015 2016 2017 2018 2019 2020 Belgium 523 658 509 773 502 095 488 964 481 857 505 266 Bulgaria 721 251 792 449 793 226 794 759 796 292 796 292 Czech Republic 844 854 844 041 843 200 861 708 861 698 872 809 Denmark 870 751 852 682 834 791 826 774 818 757 880 384 Germany 4 912 772 4 880 476 4 848 079 4 820 322 4 792 567 5 018 395 Estonia 114 378 114 562 123 704 133 935 143 966 169 366 Ireland 1 215 003 1 213 470 1 211 899 1 211 482 1 211 066 1 211 066 Greece 1 921 966 1 899 160 1 876 329 1 855 473 1 834 618 1 931 177 Spain 4 842 658 4 851 682 4 866 665 4 880 049 4 893 433 4 893 433 France 7 302 140 7 270 670 7 239 017 6 900 842 6 877 179 7 437 200 Croatia (*1) 183 735 202 865 241 125 279 385 317 645 306 080 Italy 3 902 039 3 850 805 3 799 540 3 751 937 3 704 337 3 704 337 Cyprus 50 784 50 225 49 666 49 155 48 643 48 643 Latvia 181 044 205 764 230 431 255 292 280 154 302 754 Lithuania 417 890 442 510 467 070 475 319 483 680 517 028 Luxembourg 33 604 33 546 33 487 33 460 33 432 33 432 Hungary 1 345 746 1 344 461 1 343 134 1 343 010 1 342 867 1 269 158 Malta 5 241 5 241 5 242 5 243 5 244 4 690 Netherlands 749 315 736 840 724 362 682 616 670 870 732 370 Austria 693 065 692 421 691 754 691 746 691 738 691 738 Poland 3 378 604 3 395 300 3 411 854 3 431 236 3 450 512 3 061 518 Portugal 565 816 573 954 582 057 590 706 599 355 599 355 Romania 1 599 993 1 772 469 1 801 335 1 872 821 1 903 195 1 903 195 Slovenia 137 987 136 997 136 003 135 141 134 278 134 278 Slovakia 438 299 441 478 444 636 448 155 451 659 394 385 Finland 523 333 523 422 523 493 524 062 524 631 524 631 Sweden 696 890 697 295 697 678 698 723 699 768 699 768 United Kingdom 3 173 324 3 179 880 3 186 319 3 195 781 3 205 243 3 591 683 ANNEX III Net ceilings referred to in Article 7 (in million EUR) Calendar year 2015 2016 2017 2018 2019 2020 Belgium 523,7 509,8 502,1 489,0 481,9 505,3 Bulgaria 720,9 788,8 789,6 791,0 792,5 798,9 Czech Republic 840,1 839,3 838,5 856,7 856,7 872,8 Denmark 870,2 852,2 834,3 826,3 818,3 880,4 Germany 4 912,8 4 880,5 4 848,1 4 820,3 4 792,6 5 018,4 Estonia 114,4 114,5 123,7 133,9 143,9 169,4 Ireland 1 214,8 1 213,3 1 211,8 1 211,4 1 211,0 1 211,1 Greece 2 109,8 2 087,0 2 064,1 2 043,3 2 022,4 2 119,0 Spain 4 902,3 4 911,3 4 926,3 4 939,7 4 953,1 4 954,4 France 7 302,1 7 270,7 7 239,0 6 900,8 6 877,2 7 437,2 Croatia (*2) 183,7 202,9 241,1 279,4 317,6 306,1 Italy 3 897,1 3 847,3 3 797,2 3 750,0 3 702,4 3 704,3 Cyprus 50,8 50,2 49,7 49,1 48,6 48,6 Latvia 181,0 205,7 230,3 255,0 279,8 302,8 Lithuania 417,9 442,5 467,1 475,3 483,7 517,0 Luxembourg 33,6 33,5 33,5 33,5 33,4 33,4 Hungary 1 276,7 1 275,5 1 274,1 1 274,0 1 273,9 1 269,2 Malta 5,2 5,2 5,2 5,2 5,2 4,7 Netherlands 749,2 736,8 724,3 682,5 670,8 732,4 Austria 693,1 692,4 691,8 691,7 691,7 691,7 Poland 3 359,2 3 375,7 3 392,0 3 411,2 3 430,2 3 061,5 Portugal 565,9 574,0 582,1 590,8 599,4 599,5 Romania 1 600,0 1 772,5 1 801,3 1 872,8 1 903,2 1 903,2 Slovenia 138,0 137,0 136,0 135,1 134,3 134,3 Slovakia 435,5 438,6 441,8 445,2 448,7 394,4 Finland 523,3 523,4 523,5 524,1 524,6 524,6 Sweden 696,8 697,2 697,6 698,7 699,7 699,8 United Kingdom 3 170,7 3 177,3 3 183,6 3 192,2 3 201,4 3 591,7 (*1) For Croatia the national ceiling shall be EUR 344 340 000 for the 2021 calendar year and EUR 382 600 000 for the 2022 calendar year. (*2) For Croatia, the net ceiling shall be EUR 344 340 000 for the 2021 calendar year and EUR 382 600 000 for the 2022 calendar year.